Title: To George Washington from John Gibson, 5 January 1780
From: Gibson, John
To: Washington, George


          
            Sir,
            Treasury Office, Philadelphia, Jannary 5th 1780.
          
          Your Excellency’s Favor of the 31st ult. has been duly received, and I am to inform you that Mr Reid the Deputy Pay Master at Albany is ordered to the Detachment of the Army at and near the Highlands; and that an Escort sets out To Day with one Million of Dollars to supply the Military Chest. I have the Honor to be, With great Respect, Your Excellency’s Most humble Servant
          
            John Gibson Esq.By Order
          
        